Citation Nr: 1452534	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-21 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1975 to May 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This case is currently under the jurisdiction of the RO in Pittsburgh.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDING OF FACT

Throughout the period on appeal, the Veteran's service-connected lumbar spine disability resulted in forward flexion of the thoracolumbar spine limited to no less than 75 degrees, with consideration of the Veteran's pain; there was no evidence of favorable ankylosis of the entire thoracolumbar spine, incapacitating episodes due to intervertebral disc syndrome or radiculopathy.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for the Veteran's service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied in a September 2009 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claims.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claims.

The Veteran was afforded examinations by the VA in October 2009 and October 2012.  The examiners reviewed the Veteran's claims file, considered the Veteran's pertinent medical history, statements and reported history; performed all appropriate diagnostic tests; described the Veteran's disability in sufficient detail; and described the functional effects caused by the Veteran's disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Taken together, the VA examination reports are thorough and supported by findings pertinent to the rating criteria.  Thus, the Board finds that the VA examinations afforded the Veteran in this case are an adequate basis on which to adjudicate his claim.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.



II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
 
When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  However, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).
 
Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

All disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of injury or disease.  Under DC 5243, intervertebral disc syndrome may be rated, in the alternative, using a formula based on frequency of incapacitating episodes.  See 38 C.F.R. § 4.71a.

The General Rating Formula provides that a 20 percent evaluation will be assigned where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine or the entire spine warrants a rating of 50 or 100 percent, respectively.  38 C.F.R. § 4.71a, General Rating Formula.
 
Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2); see also Plate V.
 
Under the General Rating Formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic code(s).  Id. at Note (1).  When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Mitchell, 25 Vet. App. 32. 

The Veteran generally asserts that he is entitled to higher evaluations for his service-connected lumbar spine disability for the period on appeal.  The Veteran's application seeking an increased rating for his service-connected lumbar spine disability was received on August 10, 2009.  Thus, the appeal period begins August 10, 2008.  Relevant evidence dated during the appeal period includes VA treatment records, as well as two VA examinations and statements from the Veteran.

A review of the Veteran's VA treatment records reflects his complaints of lower back pain.  An October 2009 treatment record notes that the Veteran "does not want any physical therapy now" for his back pain.

In October 2009, the Veteran underwent a VA spine examination at which time the examiner noted he was working full time.  The physical exam revealed the Veteran's ambulation was normal and he did not require any assistive devices for ambulation.  Range-of-motion testing revealed forward flexion to 75 degrees.  Extension was measured to 25 degrees.  Right and left lateral flexion and rotation each measured at 30 degrees.  The Veteran had normal symmetry of the spine.  He had a tender trigger point in the lower lumbar spine to palpations.  Both the Veteran's coccyx and buttocks were nontender.  With repetitive active range of motion, the Veteran did have a pain flare-up with forward flexion at 75 degrees and more mildly at 25 degrees of extension.  The VA examiner noted that the Veteran's major functional impact is chronic low back pain, decreased stamina and endurance with lower back pain flare-ups.  He did not experience any incapacitating episodes in the last year.  

A neurological examination revealed that the Veteran was able to extend the quad muscles, squat and rise with some painful motion.  He did not have any diminished knee jerks, and the Veteran demonstrated decreased vibration and intact sensation perception down both legs and along the anterolateral thighs and down to the mid-calf level.  He did not have bowel or bladder incontinence.  The Veteran was diagnosed with Grade 1 anterolisthesis of L4 on L5 and L4-5 moderate spinal stenosis with radicular pain into both lower extremities.

In October 2012, the Veteran was afforded a second VA spine examination at which time he was noted to be working full time.  The diagnosis was degenerative disc disease at L4-5 with spinal stenosis.  The Veteran complained of flare-ups of lower back pain with stiffness in the morning and while working.  Range-of-motion testing revealed forward flexion to 80 degrees, with objective evidence of painful motion at 75 degrees.  Extension was measured to 25 degrees, with painful motion at 25 degrees.  Right lateral flexion and rotation each measured to 30 degrees with no evidence of painful motion.  Left lateral flexion was measured to 25 degrees, with painful motion at 25 degrees.  Left lateral rotation measured to 30 degrees with no evidence of painful motion.  The Veteran did not show additional limitation in range of motion following repetitive-use testing.  The examiner noted that guarding and/or muscle spasm was present but did not result in an abnormal gait or spinal contour.  

The Veteran's muscle strength, reflex and sensory testing all revealed normal results.  The straight leg raising test was normal, and the Veteran did not show any signs or symptoms due to radiculopathy.  While the examiner noted that the Veteran had intervertebral disc syndrome (IVDS) of the thoracolumbar spine, he did not have any incapacitating episodes over the last 12 months due to IVDS.

As detailed above, the evidence of record fails to show that during the period on appeal, the Veteran's service-connected lumbar spine disability resulted in forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The evidence also fails to show that the Veteran had either intervertebral disc syndrome or any incapacitating episodes due to intervertebral disc syndrome.  See General Rating Formula, Note 6.  Therefore, the Board finds that the evidence does not support a disability evaluation in excess of 20 percent for the Veteran's service-connected lumbar spine disability.

The Board is aware of the Veteran's credible complaints of pain made during VA examinations.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings directly address the criteria under which lumbar spine disabilities are evaluated.

The Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected disability are contemplated in the 20 percent disability rating for the period on appeal.  The evidence simply does not show that pain, due to the service-connected disability, has caused functional loss warranting higher evaluations under the General Rating Formula.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has also considered whether a separate compensable rating for neurological impairment is warranted at any time during the rating period in question; however, the medical evidence does not show such impairment during this period.  The October 2009 examiner noted radicular pain into both lower extremities but no diminished knee jerks and intact sensation perception down both legs.  The October 2012 examiner noted that the Veteran did not show any signs or symptoms of radiculopathy.  Therefore, the Board finds that a separate evaluation for a neurological impairment is not warranted at this time. 

The discussion above reflects that the symptoms of the Veteran's back disability, including both orthopedic and neurologic manifestations, are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The most recent VA examination shows that the Veteran is still employed full time.  He has not contended, nor does the evidence show that his back disability renders him unemployable.  The issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In sum, the Board finds the preponderance of the evidence is against the claim for a rating in excess of 20 percent for the service-connected lumbar spine disability for the period on appeal.  Thus, the benefit of the doubt doctrine is not for application.


ORDER

Entitlement to a disability rating in excess of 20 percent for a service-connected lumbar spine disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


